¶ 73 I concur with Judge Hoffman's disposition of appellant's two assignments of errors, but disagree with his analysis regarding a portion of the first assignment of error.
 {¶ 74} Judge Hoffman, in his discussion of appellant's first assignment of error, holds that appellant OHIC is not entitled to a set-off for the $25,000.00 "self-insured retention" amount contained in the umbrella policy. I agree. Although the umbrella liability policy states, in Item 4 of the "Declarations-Part Two", that there is a "self insured" retention in the amount of $25,000.00 per occurrence, I would find, based on the totality of the circumstances, that the $25,000.00 is a deductible. I should note that I no longer agree with my decision inGerman v. Thermo Disc, supra., regarding whether self-insurance effects coverage amounts in UM/UIM coverage which arises by operation of law (SeeDalton v. Travelers Ins. Co. (Dec. 23, 2002), Stark App. Nos. 2001CA00380, 2001CA00393, 201CA00407, 2001CA00409). But I find it unnecessary to address this issue since I would find that the $25,000.00 self-insurance retention in this case is really more in the nature of a deductible.